Citation Nr: 0105492	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  97-29 360	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from January 1970 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Philadelphia, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2000, the appellant submitted a petition to reopen a 
previously denied claim of service connection for a back 
disorder.  Since this claim has not been developed, 
adjudicated or certified for appeal, it is referred to the RO 
for appropriate action. 


REMAND

Initially, the Board notes that the appellant's claim for 
service connection for PTSD was denied by the RO in September 
1996.  The RO concluded that there was no evidence to show 
residual or chronic disability, which was related to the 
appellant's military service, and that the claim for service 
connection was not well grounded.  The veteran submitted his 
Notice of Disagreement in July 1997 and indicated that he had 
been diagnosed with PTSD.  In August 1997, the Statement of 
the Case was issued and again it was noted that the 
appellant's claim for service connection was denied on the 
basis that it was not well grounded.  The appellant perfected 
his appeal and subsequent VA examinations dated in November 
and December 1997 provided Axis I diagnoses, including PTSD.  
In June 2000, and again in September 2000, the RO issued 
Supplemental Statements of the Case in which it was indicated 
that the appellant's claim was denied on the basis that there 
was no evidence of a verified stressor.  It is unclear from 
the discussion provided by the RO whether the claim was then 
found to be well grounded.

Notwithstanding the RO's manner of adjudicating this claim, 
during the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. 

No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, in correspondence received in November 2000, 
the appellant indicated that he had located the entire deck 
log for the ship on which he served while in Vietnam.  He 
further noted that it was his belief that the information 
necessary to support his claim would be found within those 
deck logs.  However, while he indicated that he had requested 
copies of the deck logs, he apparently had not received them.  
Accordingly, because it is not clear that all the deck logs 
to which the veteran referred have been obtained and 
considered by the RO, efforts should be undertaken to obtain 
copies of the noted deck logs in an effort to verify the 
appellant's reported stressors.  This is required because the 
duty to assist 

requires VA to attempt to verify the appellant's stressors 
and this action is consistent with the mandate of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Furthermore, the Board notes that while the appellant has 
been diagnosed with PTSD, the record also reflects various 
other Axis I diagnoses including dysthymic disorder with 
features of PTSD, alcohol dependence in remission, 
undifferentiated somatization disorder, and adjustment 
disorder with depressed mood.  In view of these varying 
opinions regarding the nature of the veteran's disability, 
the Board concludes that additional medical development is 
necessary in order to clarify the appellant's appropriate 
Axis I diagnosis(es).

Accordingly, in order to ensure due process in this case and 
in an effort to assist the appellant in the development of 
his claim, this case is REMANDED for the following actions:

1. The appellant should be asked to 
provide a list of all medical 
treatment that he has received for 
psychiatric problems since 1999.  The 
RO should make arrangements to obtain 
the records from all the sources 
reported by the appellant.  If private 
treatment is reported and those 
records are not obtained, the 
appellant and his representative 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  The RO should also make sure 
that all the records of any VA 
treatment afforded to the appellant 
are obtained.  All records obtained 
should be associated with the claims 
folder.  

2. The appellant should be asked to 
provide information regarding the 
location of the deck logs for the USS 
Luzerne County.  Upon receipt of this 
information, the RO should undertake 
efforts to obtain copies of the deck 
logs and any other pertinent records 
which may be available.

3. The RO should review the evidence 
obtained and ascertain whether any 
additional information or stressor 
development is required.  The RO 
should review the entire file and 
undertake any action necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.

4. The RO should thereafter schedule the 
appellant for a comprehensive VA 
psychiatric examination by a board of 
two psychiatrists who have not 
previously examined the appellant, if 
feasible, to determine whether the 
veteran has PTSD as contemplated by 
DSM-IV.  The examination report should 
reflect a comprehensive review of the 
claims folder.  The examiners should 
consider the previous psychiatric 
findings and diagnoses to obtain a 
true picture of the nature of the 
appellant's psychiatric illness.  If 
the diagnosis of PTSD is deemed 
appropriate, the examiners should 
specify (1) the nature of each 
stressor relied on to diagnose PTSD; 
and (2) whether there is a link 
between the current symptomatology and 
one or more of the in-service 
stressors found sufficient to produce 
PTSD.  A complete rationale for all 
opinions expressed must be provided.  
The report of the examination must be 
associated with the claims folder.

5. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the requested 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented, including 
the return of the examination report 
to the examining physicians, if 
necessary.  Stegall v. West, 11 
Vet.App. 268 (1998).

6. After the requested development is 
completed, the RO should re-adjudicate 
the claim of service connection for 
PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit sought remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


